Title: To Thomas Jefferson from Peter Horry, 23 September 1808
From: Horry, Peter
To: Jefferson, Thomas


                  
                     SharlottesVille—Friday Morning 23 Sep 1808
                     
                  
                  Peter Horry (of S. Carolina) Presents his Respectful Compliments to Mr. Jefferson. & request his Permission to take a View of his Seat Mountesello, & wish at the Same time, he may be fortinate to find the Presedent at home—Bad Weather today Prevents his Immediate Proceeding thereto—
               